Citation Nr: 1138348	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  08-19 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for left partial medial meniscectomy with degenerative joint disease of the left knee.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active service from August 1991 to August 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Evidence pertinent to the matter on appeal was received by VA in May 2011 and was accompanied by a waiver of initial RO consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As indicated in a November 2009 statement, the Veteran essentially asserts that his left knee disability has worsened since his December 2007 VA joints examination and has requested that he be afforded another VA examination.  Some of the information contained in an April 2011 VA orthopedic record appears to support the Veteran's contentions concerning his left knee disability.

While the April 2011 VA orthopedic note does contain clinical findings pertaining to the Veteran's left knee, the findings are not in sufficient detail so that the Board is able to fully evaluate the left knee.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For example, the April 2011 VA record does not address left knee functional impairment (38 C.F.R. §§ 4.40, 4.45 and 4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995)) or the impact the left knee disability has on the Veteran's employment.  Based on the foregoing, the Board finds that the Veteran should be afforded a VA examination to evaluate his left knee disability.  VAOPGCPREC 11-95 (April 7, 1995).

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has attributed his employment difficulties (including being unable to currently work as a firefighter) largely to his left knee disability.  As such, this claim must be adjudicated by the AOJ prior to appellate consideration.

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice relative to the issue of entitlement to TDIU.

2.  Obtain and associate with the claims file all records of treatment pertaining to examination or treatment of the Veteran for his left knee disability from the Central Texas HCS VA facility, since April 27, 2011.

3.  After completion of the above, the Veteran should be afforded a VA orthopedic examination to determine the nature and severity of his service-connected left knee disability.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner must conduct range of motion studies and comment on the presence and extent of any instability, painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  All findings must be reported in detail.

The examiner is asked to specifically state whether the Veteran's service-connected left knee disability precludes the Veteran from obtaining or maintaining substantially gainful employment.

4.  The AOJ should then, based on all the evidence of record, including that received in May 2011, readjudicate the issues of entitlement to an initial rating in excess of 20 percent for left knee disability and entitlement to TDIU.  If either of the benefits sought are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and the representative should be afforded the appropriate period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


